DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
Election/Restrictions
Claims 11-17 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2018005193 A) in view of Hashimoto (US 20170212462 A1), Ikeda (US 20160078331 A1), Maeda (US 20140167345 A1), Tokisawa et al. (US 20130100219 A1, hereinafter Tokisawa), and Fukai (US 20150355591 A1).
As to claim 1, Sato teaches a post-processing apparatus comprising: 
a post-processing apparatus main body U6; 
a gripping unit 24 (fig. 1) that grips the paper sheet.
Sato does not teach that the post processing apparatus main body has an insertion opening for inserting a paper sheet discharged from an image forming apparatus main body of an image forming apparatus (e.g. Sato is silent as to whether the main body has an open design or an enclosed design),
the gripping unit grips the paper sheet inserted through the insertion opening,
 a cutting unit that cuts the paper sheet and is disposed between the insertion opening and the gripping unit; 
a post-processing apparatus side detecting unit that detects a position of the paper sheet; 
a determining unit that determines whether or not to cut the paper sheet on which a transport failure straddling the image forming apparatus main body and the post-processing apparatus main body has occurred, based on at least one of an output of the post-processing apparatus side detecting unit or an output of an image forming apparatus side detecting unit included in the image forming apparatus; and 
a presentation unit that makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut.
Hashimoto teaches a post processing apparatus with an insertion opening 35 for inserting a paper sheet discharged from an image forming apparatus main body of an image forming apparatus (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato such that the post processing apparatus has a housing configured with an insertion opening as taught by Hashimoto so as to better protect the internal components of the post processing apparatus since objects other than a sheet can be prevented from entering.
Regarding the cutting unit, 
Ikeda teaches an image forming apparatus 100 configured to print on a continuous paper sheet, and a unit 400 just downstream of the image forming apparatus configured with a cutting unit 410 that cuts the paper sheet to conveniently separate completed images from the rest of the paper sheet (¶104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified to have a cutting unit as taught by Ikeda so as to conveniently separate completed images from the rest of the paper sheet and to remove an unwanted blank portion between print jobs (¶104 and fig. 4b of Ikeda).
Regarding the presentation unit,
Maeda teaches a post processing apparatus 200c comprising a presentation unit 336 for displaying jam recovery information when the post processing apparatus 200c detects jams within itself.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified such that the post processing apparatus detects jams within itself and has a presentation unit for displaying jam recovery information pertaining to the post processing apparatus so as to help the user recover from jams (¶50-51, Maeda).
Regarding the post-processing side detecting unit,
Tokisawa teaches an apparatus comprising an upstream section 8 (corresponding to Sato’s image forming apparatus body U1), a downstream section 9 (corresponding to Sato’s post processing section U6), a cutter 24 (corresponding to cutter 410 of Ikeda; ¶79 and ¶103 of Tokisawa teach that control for implementing cutting is performed by instructing the operator to cut the sheet with the cutter; ¶100-102 and figs. 16A-C of Tokisawa teach that the cutter 24 is selectively operated based on the status of a sheet when it is jammed straddling the upstream and downstream sections 8-9), a downstream side detecting unit 64 that detects the position of the paper sheet (when the teachings of Tokisawa are applied to the modified Sato, the downstream side detecting unit 64 of Tokisawa will be located in Sato’s post processing apparatus U6), an upstream side detecting unit 62 (when the teachings of Tokisawa are applied to the modified Sato, the upstream side detecting unit 62 of Tokisawa will be located in Sato’s image forming apparatus main body U1), a determining unit (¶63 teaches that a control unit 13 controls the parts of the apparatus; Tokisawa’s determining unit is the part of the control unit performing the functions of the claimed determining unit as explained next) that determines whether or not to cut the paper sheet on which a transport failure straddling the upstream section 8 and the downstream section 9 has occurred, based on at least one of an output of the downstream side detecting unit 64 or an output of the upstream side detecting unit 62 included in the upstream section 8 (¶78 teaches wherein the upstream and downstream side detecting units 62, 64 detect jams; ¶100-103 and figs. 16A-C teach that when there is a jam straddling the upstream and downstream sections 8-9, the determining unit determines whether or not the sheet should be cut based on signals from the upstream and downstream side detecting units 62, 64 so as to avoid creating a loose piece of paper that will fall and cause an inconvenience),
wherein a presentation unit 15 makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut (¶79 teaches that the presentation unit 15 displays jam recovery instructions to the operator for troubleshooting jams, and ¶103 teaches that the operator is instructed to cut the sheet in a case, described in ¶100, where it is determined by the determining unit that the paper sheet is to be cut; when the teachings of Tokisawa are applied to the modified Sato, the post processing apparatus presentation unit 336 of Maeda will be configured to make the claimed presentation). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified to have detecting units for detecting a jam straddling units on both sides of the cutting unit, to have a manually operated cutter, and wherein control for cutting the sheet comprises instructing an operator to cut the sheet with the cutter, and further to have a determining unit for determining whether the sheet should be cut, wherein the presentation unit makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut as further taught by Tokisawa so as to avoid creating a loose piece of paper (¶100, Tokisawa).
Regarding the position of the cutting unit,
Fukai teaches an apparatus 1B comprising a cutting unit 31 (fig. 2) positioned internally with respect to the apparatus (the cutting unit 31 cuts a sheet entering the apparatus and is therefore analogous to Ikeda’s cutting unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified such that the cutting unit is positioned internally as taught by Fukai so as to protect the cutting unit from damage and to protect a user from being cut by the cutting unit.
Sato as modified teaches wherein the gripping unit 24 (Sato) grips the paper sheet inserted through the insertion opening 35 (Hashimoto),
 a cutting unit 24 (Tokisawa) that cuts the paper sheet and is disposed between the insertion opening and the gripping unit (in Fukai, the cutting unit 31 is close to the insertion point; therefore, in the modified Sato, the cutting unit would be between the gripping unit and insertion opening). 

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashimura et al. (US 20170075282 A1, hereinafter Higashimura) in view of Hashimoto (US 20170212462 A1), Ikeda (US 20160078331 A1), Maeda (US 20140167345 A1), Tokisawa et al. (US 20130100219 A1, hereinafter Tokisawa), Fukai (US 20150355591 A1) and Shirasaka (US 20180024484 A1).
As to claim 1, Higashimura teaches a post-processing apparatus comprising: 
a post-processing apparatus main body U3; 
a gripping unit 66 (fig. 1) that grips the paper sheet.
Higashimura does not teach that the post processing apparatus main body has an insertion opening for inserting a paper sheet discharged from an image forming apparatus main body of an image forming apparatus (e.g. Higashimura is silent as to whether the main body has an open design or an enclosed design),
the gripping unit grips the paper sheet inserted through the insertion opening,
 a cutting unit that cuts the paper sheet and is disposed between the insertion opening and the gripping unit; 
a post-processing apparatus side detecting unit that detects a position of the paper sheet; 
a determining unit that determines whether or not to cut the paper sheet on which a transport failure straddling the image forming apparatus main body and the post-processing apparatus main body has occurred, based on at least one of an output of the post-processing apparatus side detecting unit or an output of an image forming apparatus side detecting unit included in the image forming apparatus; and 
a presentation unit that makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut.
Hashimoto teaches a post processing apparatus with an insertion opening 35 for inserting a paper sheet discharged from an image forming apparatus main body of an image forming apparatus (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Higashimura such that the post processing apparatus has a housing configured with an insertion opening as taught by Hashimoto so as to better protect the internal components of the post processing apparatus since objects other than a sheet can be prevented from entering.
Regarding the cutting unit, 
Ikeda teaches an image forming apparatus 100 configured to print on a continuous paper sheet, and a unit 400 just downstream of the image forming apparatus configured with a cutting unit 410 that cuts the paper sheet to conveniently separate completed images from the rest of the paper sheet (¶104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Higashimura as modified to have a cutting unit as taught by Ikeda so as to conveniently separate completed images from the rest of the paper sheet and to remove an unwanted blank portion between print jobs (¶104 and fig. 4b of Ikeda).
Regarding the presentation unit,
Maeda teaches a post processing apparatus 200c comprising a presentation unit 336 for displaying jam recovery information when the post processing apparatus 200c detects jams within itself.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Higashimura as modified such that the post processing apparatus detects jams within itself and has a presentation unit for displaying jam recovery information pertaining to the post processing apparatus so as to help the user recover from jams (¶50-51, Maeda).
Regarding the post-processing side detecting unit,
Tokisawa teaches an apparatus comprising an upstream section 8 (corresponding to Higashimura’s image forming apparatus body U1), a downstream section 9 (corresponding to Higashimura’s post processing section U3), a cutter 24 (corresponding to cutter 410 of Ikeda; ¶79 and ¶103 of Tokisawa teach that control for implementing cutting is performed by instructing the operator to cut the sheet with the cutter; ¶100-102 and figs. 16A-C of Tokisawa teach that the cutter 24 is selectively operated based on the status of a sheet when it is jammed straddling the upstream and downstream sections 8-9), a downstream side detecting unit 64 that detects the position of the paper sheet (when the teachings of Tokisawa are applied to the modified Higashimura, the downstream side detecting unit 64 of Tokisawa will be located in Higashimura’s post processing apparatus U6), an upstream side detecting unit 62 (when the teachings of Tokisawa are applied to the modified Higashimura, the upstream side detecting unit 62 of Tokisawa will be located in Higashimura’s image forming apparatus main body U1), a determining unit (¶63 teaches that a control unit 13 controls the parts of the apparatus; Tokisawa’s determining unit is the part of the control unit performing the functions of the claimed determining unit as explained next) that determines whether or not to cut the paper sheet on which a transport failure straddling the upstream section 8 and the downstream section 9 has occurred, based on at least one of an output of the downstream side detecting unit 64 or an output of the upstream side detecting unit 62 included in the upstream section 8 (¶78 teaches wherein the upstream and downstream side detecting units 62, 64 detect jams; ¶100-103 and figs. 16A-C teach that when there is a jam straddling the upstream and downstream sections 8-9, the determining unit determines whether or not the sheet should be cut based on signals from the upstream and downstream side detecting units 62, 64 so as to avoid creating a loose piece of paper that will fall and cause an inconvenience),
wherein a presentation unit 15 makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut (¶79 teaches that the presentation unit 15 displays jam recovery instructions to the operator for troubleshooting jams, and ¶103 teaches that the operator is instructed to cut the sheet in a case, described in ¶100, where it is determined by the determining unit that the paper sheet is to be cut; when the teachings of Tokisawa are applied to the modified Higashimura, the post processing apparatus presentation unit 336 of Maeda will be configured to make the claimed presentation). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Higashimura as modified to have detecting units for detecting a jam straddling units on both sides of the cutting unit, to have a manually operated cutter, and wherein control for cutting the sheet comprises instructing an operator to cut the sheet with the cutter, and further to have a determining unit for determining whether the sheet should be cut, wherein the presentation unit makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut as further taught by Tokisawa so as to avoid creating a loose piece of paper (¶100, Tokisawa).
Regarding the position of the cutting unit,
Fukai teaches an apparatus 1B comprising a cutting unit 31 (fig. 2) positioned internally with respect to the apparatus (the cutting unit 31 cuts a sheet entering the apparatus and is therefore analogous to Ikeda’s cutting unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Higashimura as modified such that the cutting unit is positioned internally as taught by Fukai so as to protect the cutting unit from damage and to protect a user from being cut by the cutting unit.
Shirasaka teaches an image forming apparatus comprising multiple post processing apparatuses including a reading apparatus 30 (¶56 teaches that the reading apparatus 30 is for ensuring color accuracy; ¶38 teaches that reading apparatus 30 is a post processing apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Higashimura to have a reading apparatus so as to ensure color accuracy (¶56, Shirasaka).
Higashimura as modified teaches wherein the gripping unit 24 (Higashimura) grips the paper sheet inserted through the insertion opening 35 (Hashimoto),
 a cutting unit 24 (Tokisawa) that cuts the paper sheet and is disposed between the insertion opening and the gripping unit (in Fukai, the cutting unit 31 is close to the insertion point; therefore, in the modified Higashimura, the cutting unit would be between the gripping unit and insertion opening). 

As to claim 10, Higashimura as modified teaches the limitations of the claim except a first drawing unit that includes a first transport unit which transports the paper sheet, and that is capable of drawing out the paper sheet from the post-processing apparatus main body; and 
a second drawing unit that includes a second transport unit which transports the paper sheet, and that is capable of drawing out the paper sheet from the post-processing apparatus main body, the paper sheet being discharged from the first drawing unit and being transported into the second transport unit, 
wherein a presentation for simultaneously drawing out the first drawing unit and the second drawing unit is made, in a case where the transport failure has occurred on the paper sheet in a state of straddling the first drawing unit and the second drawing unit.
Tokisawa teaches wherein each section of the apparatus has a drawing unit which can be drawn out in order to draw out the paper sheet for jam clearing (¶61 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Higashimura as modified such that each section of the post processing apparatus has a drawing unit which can be drawn out for clearing jams as taught by Tokisawa so as to make it easier to clear jams (¶61 of Tokisawa).
Higashimura as modified teaches a first drawing unit (in Shirasaka’s reading device 30 when the modified Higashimura is modified in light of Tokisawa) that includes a first transport unit (being the transport rolls of the reading device 30 in fig. 1 of Shirasaka) which transports the paper sheet, and that is capable of drawing out the paper sheet from the post-processing apparatus main body (in the manner taught by Tokisawa); and 
a second drawing unit (of Higashimura’s laminating post processing device U3, when modified in light of Tokisawa) that includes a second transport unit (being at least transport rolls 41 of Higashimura in fig. 1) which transports the paper sheet, and that is capable of drawing out the paper sheet (in the manner taught by Tokisawa) from the post-processing apparatus main body, the paper sheet being discharged from the first drawing unit and being transported into the second transport unit (Shirasaka’s reading device 30 would be placed upstream of the laminating device of Higashimura in order to accurately read color information), 
wherein a presentation for simultaneously drawing out the first drawing unit and the second drawing unit is made, in a case where the transport failure has occurred on the paper sheet in a state of straddling the first drawing unit and the second drawing unit (the presentation is not made by the claimed apparatus and therefore does not distinguish the claimed apparatus over the prior art; additionally, the paper is capable of jamming while straddling the first and second drawing units since it is a continuous sheet).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                  

/JILL E CULLER/           Primary Examiner, Art Unit 2853